 

Exhibit 10.59

September 29, 2010

Mr. Gregory Weishar

14505 Clearlake Place

Louisville, Kentucky 40245

Dear Greg:

This letter agreement (the “Letter Agreement”), entered into on the date hereof
by PharMerica Corporation (“Company”) sets forth the terms and conditions of
your employment with the Company on and after the Start Date (as defined below).
This Letter Agreement is intended to be a binding obligation upon the Company
and you, enforceable in accordance with its express terms, and, as of the Start
Date, supersedes in its entirety your existing agreement with the Company dated
January 14, 2007 (the “Prior Agreement”); provided, however, that nothing in
this Letter Agreement shall operate to waive any rights or entitlements that
have vested or accrued to you under the Prior Agreement as of the Start Date.

1. Term of Employment. Your employment under this Letter Agreement shall
commence on January 1, 2011 (the “Start Date”), and shall continue through the
end of the Term. The Term shall commence as of the Start Date and shall end on
December 31, 2013; provided, however, that the Term shall thereafter be
automatically extended for unlimited additional one-year periods unless, at
least 120 days before the then-scheduled expiration of the Term, you notify the
Company, or the Company notifies you, that the Term shall not so extend.
Notwithstanding the foregoing, the Term (and hence your employment hereunder)
may be earlier terminated in strict accordance with the provisions of
Section 10, below.

2. Title and Duties.

(a) Position. During the Term, you will serve as the Chief Executive Officer of
the Company and will report solely and directly to the Board of Directors of the
Company (the “Board”). You will also be nominated to serve as a member of the
Board. You will have all duties, responsibilities and authorities that are
customary for the chief executive officer of a corporation of the Company’s size
and nature, plus such additional duties, consistent with the foregoing, as may
be from time to time reasonably be assigned to you by the Board.

(b) Exclusive Duties. During the Term, you will devote substantially all your
working time, attention and energies to the business of the Company and its
affiliates. However, nothing in this Letter Agreement shall preclude you from:
(i) serving on the boards of a reasonable number of business entities, trade
associations and charitable organizations (with service on such boards being
subject to the prior approval by the Board or its Compensation Committee (the
“Committee”), such approval not to be unreasonably withheld or delayed),
(ii) engaging in charitable activities and community affairs, (iii) accepting
and fulfilling a reasonable number of speaking engagements, and (iv) managing
your personal investments and affairs; provided that such activities do not
either individually or in the aggregate materially interfere with the proper
performance of your duties and responsibilities hereunder.

 

1



--------------------------------------------------------------------------------

 

(c) Place of Employment. During the Term, your principal place of employment,
and principal office, shall be at the Company’s headquarters in Louisville,
Kentucky.

3. Base Salary. During the Term, the Company will pay you a base salary at the
annual rate of $750,000, payable not less frequently than monthly (subject to
deferral, at your election, as provided under Section 9(c) below) in accordance
with the Company’s regular payroll practices. Your annualized base salary (“Base
Salary”) may not be decreased at any time during the Term, including for the
purpose of determining amounts payable to you, if any, under Section 10, or
otherwise, in connection with any termination of your employment hereunder.

4. Annual Bonus. During the Term, you will be entitled to participate in an
annual bonus plan of the Company under which you will be entitled to receive an
annual incentive bonus (the “Annual Bonus”), with a target bonus of 125% of your
Base Salary (the “Target Bonus”) for each calendar year ending during the Term
to the extent that the performance objectives, including quantitative
performance objectives, established annually by the Board or the Committee in
consultation with you, are attained; provided, for the avoidance of doubt, that
to the extent that such Annual Bonus is based on the attainment of such
quantitative performance objectives, you will be entitled to receive such
portion of the Annual Bonus to the extent such quantitative performance
objectives have been attained without regard to attainment of any other
performance objectives. For the further avoidance of doubt, all performance
objectives established for the Annual Bonus, whether quantitative or
qualitative, shall be established by the Board or the Committee in consultation
with you. The actual amount of the Annual Bonus will be based on the achievement
of the performance objectives established for the relevant year as reasonably
determined by the Board or the Committee. Your Annual Bonus for any year shall
be paid, in cash (subject to deferral, at your election, as provided under
Section 9(c) below), no later than the date that other senior executives of the
Company receive their corresponding annual bonus payments; provided that in all
events your Annual Bonus will be paid to you (subject, again, to your deferral
elections) no later than the fifteenth day of the third month following the end
of the calendar year with respect to which it was earned.

5. Intentionally Left Blank

6. Intentionally Left Blank

7. Existing Initial Equity Grants.

(a) Existing Initial Grant of Stock Options.

 

2



--------------------------------------------------------------------------------

 

(i) The following Terms and Conditions shall apply to the stock options granted
to you under Section 7(a)(i) of the Prior Agreement (the “Existing Initial Grant
of Stock Options”) that are outstanding as of the Start Date.

(A) Vesting. The Existing Initial Grant of Stock Options is fully vested and
exercisable as of the Start Date.

(B) Exercise. You may exercise the Existing Initial Grant of Stock Options, in
whole or in part, by making payment of the aggregate option exercise price for
the portion of such options being exercised, and of any associated withholding
tax obligations, in any of the following manners: (1) in cash (including by wire
transfer or by a personal check backed by sufficient funds); (2) by surrendering
or attesting to ownership of vested and nonforfeitable securities of the class
then subject to the option with an aggregate Fair Market Value on the date of
exercise equal to total amount owed; (3) by electing to receive securities of
the class then subject to such options having a Fair Market Value, as of the
date of exercise, equal to the excess, if any, of (x) the Fair Market Value on
the date of exercise of the securities subject to your exercise over (y) the sum
of the aggregate option exercise price, and the applicable tax withholding
amounts, for such exercise; (4) in any other manner previously approved by the
Board or the Committee; or (5) through any combination of the foregoing.
Securities purchased by you, by exercising such options, shall be delivered to
you as promptly as reasonably practicable after the exercise.

(C) Change in Control. The Company shall give you at least 30 days’ notice (or,
if not practicable, such shorter notice as may be reasonably practicable) prior
to the anticipated date of the consummation of any Change in Control pursuant to
which holders of securities of any class then subject to the Existing Initial
Grant of Stock Options receive cash, securities, or other property in respect of
such securities in connection with the Change in Control transaction. Upon
receipt of such notice and for the period through the consummation of the Change
in Control (or such shorter period as the Board, or the Committee, shall
reasonably determine and notify to you), you shall be permitted to exercise the
Existing Initial Grant of Stock Options, effective immediately before the
consummation of the Change in Control, with respect to all securities then
remaining subject to it, in a fashion, that allows you to participate in the
Change in Control transaction. Upon the close of such exercise period, if, in
connection with the consummation of the Change in Control transaction, all other
compensatory stock options granted by the Company cease to be exercisable, your
Existing Initial Grant of Stock Options will expire. Notwithstanding the
foregoing, if the Change in Control is not consummated and you have exercised
the Existing Initial Grant of Stock Options pursuant to this
Section 7(a)(ii)(C), the Existing Initial Grant of Stock Options shall continue
to be exercisable thereafter to the extent it would have been exercisable if no
such notice had been given.

(D) Changes in Capitalization. In the event of any stock dividend,
recapitalization, reorganization, merger, consolidation, stock split,
combination or exchange of shares or any other significant corporate event
affecting the Common Stock or other securities then subject to the Existing
Initial Grant of Stock Options, the Board, or the Committee, shall make
appropriate adjustments to prevent diminution or enlargement of your rights
under the Existing Initial Grant of Stock Options with respect to the number and
type of securities covered by your grant, and the exercise price in respect
thereof, all on no less favorable a basis than that which applies to other
then-outstanding compensatory options generally. In addition, in connection with
a Change in Control immediately after the consummation of which the Company has
merged with, or is a direct or indirect subsidiary of, an entity whose common
stock (or equivalent) is publicly traded, the Company shall undertake its
commercially reasonable best efforts to arrange for a roll over of the Existing
Initial Grant of Stock Options (to the extent not previously exercised) into an
option on publicly-traded common stock (or equivalent) of the successor entity
(or its publicly-traded parent), such that immediately after the transaction,
the ratio of the aggregate option exercise price to the aggregate Fair Market
Value of the securities then subject to the Existing Initial Grant of Stock
Options is the same as it was immediately before the transaction, and the excess
of the Fair Market Value of the securities then subject to the option over the
aggregate option exercise price is the same as it was immediately before the
transaction, and with the roll-over option agreement otherwise containing terms
and conditions that are no less favorable to you than the those that applied
immediately prior to the transaction.

 

3



--------------------------------------------------------------------------------

 

(E) The term of the Existing Initial Grant of Stock Options shall be 10 years
from the Grant Date (as such term is defined in the Prior Agreement), subject to
earlier expiration to the extent provided in this Letter Agreement.

(F) Other Provisions. To the extent that any provision in the award agreement
for the Existing Initial Grant of Stock Options is less favorable to you than a
corresponding provision in this Letter Agreement, the provisions in this Letter
Agreement shall control.

(b) The restricted stock granted to you under Section 7(b)(i) of the Prior
Agreement (the “Initial Grant of Restricted Stock”) was fully vested and
non-forfeitable immediately prior to the Start Date.

(c) At all times following any vesting of your Existing Initial Grant of Stock
Options and Initial Grant of Restricted Stock, the securities that are the
subject of the vested portions of the awards: will be registered with the
Securities and Exchange Commission; listed for trading on the principal stock
exchange on which securities of the class subject to the award are then listed
(if any); and will be free from contractual restrictions on sale, subject to the
Company’s trading policies for executive officers of the Company.

8. Intentionally Left Blank

9. Other Benefits.

(a) Employee Benefits. You will be entitled to participate in all employee
benefit and perquisite arrangements that are from time to time made available to
senior executives of the Company generally, such participation to be on a basis
no less favorable to you than to other senior executives of Company. The Company
reserves the right to modify, amend and/or terminate any such employee benefit
and perquisite arrangement at any time and for any reason, in accordance with
its terms, except as otherwise provided in an applicable governing document
(including, without limitation, this Letter Agreement).

 

4



--------------------------------------------------------------------------------

 

(b) Annual Equity Awards. You will be eligible to receive annual equity and
other long-term incentive grants, at levels commensurate with your
responsibilities and your performance as determined by the Board, or the
Committee, in its reasonable discretion, and on terms and conditions no less
favorable to you than those applicable to corresponding grants to other senior
executives of the Company generally.

(c) Deferral of Compensation. You shall be entitled to participate in a
Company-sponsored elective non-qualified deferred compensation program, that is
designed to permit you to elect to defer the receipt of a portion of your salary
payments, and annual and other cash bonus and incentive payments, otherwise
payable by the Company, consistent with applicable legal and tax requirements
necessary to defer the recognition of income with respect to such deferrals for
federal income tax purposes, as determined and adopted by the Board or the
Committee.

(d) Vacation. You will be entitled to participate in the Company’s Paid Time Off
program and are entitled to 27 days Paid Time Off, with unused days as of the
Start Date subject to carryover in accordance with the terms of the Paid Time
Off program.

(e) Reimbursement. The Company will pay (or, at your election, reimburse you
for) all expenses reasonably incurred by you in carrying out your duties and
responsibilities under this Letter Agreement in accordance with Company policy
as in effect from time to time.

10. Termination of Employment.

(a) Termination Without Cause. The Company, acting through its Board, may
terminate your employment hereunder (and, hence, the Term) without Cause (as
defined below) at any time on written notice to you. If your employment
hereunder is terminated by the Company without Cause during the then-scheduled
Term (and not for Disability in accordance with Section 10(c)) you will be
provided with the following amounts and benefits:

(i) As soon as reasonably practicable following the date that your employment
hereunder terminates (the “Termination Date”) (or, in the case of Clause (B), on
the date that the Annual Bonus for the year of termination is payable to other
senior executives, but subject to the Mutual Release Requirement described in
Section 10(g)(vi)), a lump-sum cash payment in respect of each of the following:

(A) Any Base Salary earned but unpaid through the Termination Date;

 

5



--------------------------------------------------------------------------------

 

(B) Subject to satisfaction of the Mutual Release Requirement, a Pro-Rata Annual
Bonus for the calendar year of termination;

(C) Any expense reimbursement/payment then due under Sections 9(e) or 14; and

(D) A payment in respect of earned but unused Paid Time Off through the
Termination Date (including, for avoidance of doubt, unused Paid Time Off
carried forward from prior calendar years as provided under the Paid Time Off
program in effect at time of termination) (collectively with amounts referred to
in clauses (i)(A), (i)(B) and (i)(C) (the “Accrued Obligations”);

(ii) As soon as reasonably practicable following the date that the Mutual
Release Requirement is satisfied (and, except as provided in Section 15(h), in
no event more than 3 business days after such date), and provided you have not
materially breached the covenants, obligations and agreements contained in
Section 12 (after notice of a breach of such obligations from the Company and
without cure by you after such notice), either:

(1) In the event a Change in Control has occurred within 12 months prior to the
Termination Date, a lump-sum cash payment equal to three (3) times the sum of:

(A) Your Base Salary as of the Termination Date, plus

(B) Your Target Bonus for the calendar year in which the Termination Date
occurs.

(2) In the event a Change in Control has not occurred within 12 months prior to
the Termination Date, an amount in cash equal to two (2) times the sum of the
following, payable in cash in substantially equal installments (not less
frequently than monthly) over the 24-month period following the Termination Date
in accordance with the Company’s regular payroll practices:

(A) Your Base Salary as of the Termination Date, plus

(B) Your Target Bonus for the calendar year in which the Termination Date
occurs.

If a Change in Control occurs after your Termination Date, (I) then
notwithstanding the foregoing provisions of this subparagraph 2, the total
amount of any unpaid installments under this subparagraph (2) shall be paid as a
single lump sum cash payment on the date of the Change in Control; and (II) if
either (x) the Company gives you written notice of your termination after the
Company has entered into a definitive agreement for one or more transactions
that would result in a Change in Control, or (y) a Change in Control occurs
within six (6) months after the Termination Date and your termination occurred
at the request of a third party who had taken steps reasonably calculated to
effect a Change in Control, then the Company will pay you an additional lump sum
cash payment on the date of the Change in Control equal to the sum of your Base
Salary as of the Termination Date and your Target Bonus for the calendar year in
which the Termination Date occurs.

 

6



--------------------------------------------------------------------------------

 

(iii) Except as provided in Section 11, and provided you have not materially
breached the covenants, obligations and agreements contained in Section 12
(after notice of a breach of such obligations from the Company and without cure
by you after such notice): (A) each compensatory stock option (and any similar
award, such as a stock appreciation right) that you received prior to the Start
Date (including, without limitation, the stock option described in Section 7(a))
shall, to the extent it would have become vested or exercisable on or before the
third anniversary of the Termination Date had your employment hereunder
continued through such third anniversary, be fully vested as of the Termination
Date and shall be, and remain, exercisable until the earliest of a Change in
Control upon which all other compensatory stock options or similar awards cease
to be exercisable, the second anniversary of the Termination Date, and the
expiration of its maximum stated term; (B) each compensatory restricted stock
award (and any similar award, such as a phantom share award) that you received
prior to the Start Date (including, without limitation, the restricted stock
award described in Section 7(b)) shall become fully vested as of the Termination
Date, to the extent that it would have become vested on or before the third
anniversary of the Termination Date if your employment had continued through
such third anniversary, and all contractual restrictions on it shall lapse as of
the Termination Date; (C) each performance-based equity award that you received
prior to the Start Date shall be deemed vested and non-forfeitable as of the end
of the applicable performance period, to the extent that it would have become
vested on or before the third anniversary of the Termination Date if your
employment had continued through such third anniversary, to the extent
applicable performance goals are achieved (disregarding any exercise of negative
discretion that is not similarly applied to all senior executive participants);
and (D) any other equity based award that you received prior to the Start Date
shall also become fully vested, and shall therefore become non-forfeitable, as
of the Termination Date, to the extent that it would have become vested on or
before the third anniversary of the Termination Date if your employment
hereunder had continued through such third anniversary;

(iv) Except as provided in Section 11, and provided you have not materially
breached the covenants, obligations and agreements contained in Section 12
(after notice of a breach of such obligations from the Company and without cure
by you after such notice): (A) each compensatory stock option (and any similar
award, such as a stock appreciation right) that you shall have received on or
after the Start Date shall become fully vested and shall be, and remain,
exercisable until the earliest of a Change in Control upon which all other
compensatory stock options or similar awards cease to be exercisable, the second
anniversary of the Termination Date, and the expiration of its maximum stated
term; (B) each compensatory restricted stock award (and any similar award, such
as a phantom share award) that you shall have received on or after the Start
Date shall become fully vested as of the Termination Date, and all contractual
restrictions on it shall lapse as of the Termination Date; (C) each
performance-based equity award that you shall have received on or after the
Start Date shall be deemed vested and non-forfeitable as of the end of the
applicable performance period, to the extent applicable performance goals are
achieved (disregarding any exercise of negative discretion that is not similarly
applied to all senior executive participants); and (D) any other equity based
award that you shall have received on or after the Start Date shall also become
fully vested, and shall therefore become non-forfeitable, as of the Termination
Date;

 

7



--------------------------------------------------------------------------------

 

(v) Monthly cash payments for 24 months following the Termination Date that, on
an after-tax basis, equal the cost of coverage for such period under the
Company’s welfare benefit plans (within the meaning of section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), and such
coverage shall be made available at your expense for 24 months following the
Termination Date to the extent allowed under applicable law without penalty.
Such payments (and coverage) shall cease after you become eligible for similar
benefits from a new employer; and

(vi) the benefits described in Section 10(f).

(b) Resignation for Good Reason. If you provide written notice to the Company of
the occurrence of an event that is described in Section 10(g)(iv)(A)-(E) of this
Letter Agreement (which notice shall be given within 30 days of the date you
first become aware or should have become aware of such occurrence), and the
Company fails to fully cure within 30 days of your delivery of such written
notice, you may resign your employment hereunder with Good Reason (as defined
below), provided that your written notice of resignation is delivered within 60
days following the termination of the period within which the Company has an
opportunity to cure. If you resign your employment hereunder with Good Reason,
you will be provided with the same amounts and benefits as you would have been
entitled to receive under Section 10(a) (and for avoidance of doubt, under any
other Company Arrangement), if the Company had terminated your employment
hereunder on your Termination Date without Cause.

(c) Termination of Employment Because of Death or Disability. Your employment
hereunder (and hence the Term) shall automatically terminate upon your death,
and the Company may terminate your employment hereunder (and hence the Term) on
written notice to you following your Disability (as defined below). If your
employment hereunder terminates because of your death or Disability, you (or
your successors-in-interest, as applicable) will be provided with the following
amounts and benefits:

(i) As soon as reasonably practicable following the Termination Date (or, in the
case of the Pro Rata Annual Bonus only, within three days after the date that
the Mutual Release Requirement is satisfied), a lump-sum cash payment in respect
of each of the Accrued Obligations;

(ii) Each compensatory stock option (and any similar award, such as a stock
appreciation right) that you shall have received (including, without limitation,
the stock option described in Section 7(a)) shall, to the extent that it would
have become vested or exercisable on or before the first anniversary of the
Termination Date had your employment hereunder continued through such first
anniversary, be fully vested as of the Termination Date and shall be, and
remain, fully exercisable until the earliest of a Change in Control upon which
all other compensatory stock options cease to be exercisable, the first
anniversary of the Termination Date, and the expiration of its maximum stated
term; each compensatory restricted stock award (and any similar award, such as a
phantom share award) that you shall have received (including, without
limitation, the restricted stock award described in Section 7(b)) shall become
fully vested as of the Termination Date, to the extent that it would have become
vested on or before the first anniversary of the Termination Date if your
employment hereunder had continued through such first anniversary, and all
contractual restrictions on it shall lapse as of the Termination Date; each
performance-based equity award that you shall have received shall be deemed
vested and non-forfeitable as of the Termination Date, to the extent that it
would have become vested on or before the first anniversary of the Termination
Date if your employment hereunder had continued through such first anniversary
(disregarding any exercise of negative discretion that is not similarly applied
to all senior executive participants); and any other equity-based award shall
also become fully vested, and shall therefore become non-forfeitable, as of the
Termination Date, to the extent that it would have become vested on or before
the first anniversary of the Termination Date if your employment hereunder had
continued through such first anniversary;

 

8



--------------------------------------------------------------------------------

 

(iii) Monthly cash payments for 12 months following the Termination Date that,
on an after-tax basis, equal the cost of coverage for such period under the
Company’s welfare benefit plans (within the meaning of section 3(3) of ERISA),
and such coverage shall be made available at your expense for 12 months
following the Termination Date to the extent allowed under applicable law
without penalty; and

(iv) The benefits described in Section 10(f).

(d) Expiration of Term. If your employment hereunder terminates because of the
expiration of the Term by notice of non-renewal in accordance with Section 1
above, you will be entitled to receive: (i) as soon as reasonably practicable
following the Termination Date, the Accrued Obligations (other than the Pro-Rata
Annual Bonus) and (ii) the benefits described in Section 10(f) below. In
addition, (x) if the Term expires due to the Company’s delivery of written
notice of non-renewal, provided you have not materially breached the covenants,
obligations and agreements contained in Section 12 (after notice of breach of
such obligations from the Company and without cure by you after such notice):
(I) each compensatory stock option (and any similar award, such as a stock
appreciation right) that you shall have received (including, without limitation,
the stock option described in Section 7(a)) shall, to the extent that it would
have become vested or exercisable on or before the second anniversary of the
Termination Date had your employment hereunder continued through such second
anniversary, be fully vested as of the Termination Date and shall be, and
remain, fully exercisable until the earliest of a Change in Control upon which
all other compensatory stock options cease to be exercisable, the second
anniversary of the Termination Date, and the expiration of its maximum stated
term; (II) each compensatory restricted stock award (and any similar award, such
as a phantom share award) that you shall have received (including, without
limitation, the restricted stock award described in Section 7(b)) shall become
fully vested as of the Termination Date, to the extent that it would have become
vested on or before the second anniversary of the Termination Date if your
employment hereunder had continued through such second anniversary, and all
contractual restrictions on it shall lapse as of the Termination Date; (III)
each performance-based equity award that you shall have received shall also
become fully vested, and shall therefore become non-forfeitable, as of the end
of the applicable performance period, to the extent that it would have become
vested on or before the second anniversary of the Termination Date if your
employment hereunder had continued through such second anniversary (disregarding
any exercise of negative discretion that is not similarly applied to all senior
executive participants); and (IV) any other equity-based award shall also become
fully vested, and shall therefore become non-forfeitable, as of the Termination
Date, to the extent that it would have become vested on or before the second
anniversary of the Termination Date if your employment hereunder had continued
through such second anniversary; and (y) if the Term expires due to your
delivery of written notice of non-renewal, provided you have not materially
breached the covenants, obligations and agreements contained in Section 12
(after notice of a breach of such obligations from the Company and without cure
by you after such notice): (I) each compensatory stock option (and any similar
award, such as an a stock appreciation right) that you shall have received
(including, without limitation, the stock option described in Section 7(a))
shall, to the extent that it would have become vested or exercisable on or
before the first anniversary of the Termination Date had your employment
hereunder continued through such first anniversary, be fully vested as of the
Termination Date and shall be, and remain, fully exercisable until the earliest
of a Change in Control upon which all other compensatory stock options cease to
be exercisable, the first anniversary of the Termination Date, and the
expiration of its maximum stated term; (II) each compensatory restricted stock
award (and any similar award, such as a phantom share award) that you shall have
received (including, without limitation, the restricted stock award described in
Section 7(b)) shall become fully vested as of the Termination Date, to the
extent that it would have become vested on or before the first anniversary of
the Termination Date if your employment hereunder had continued through such
first anniversary, and all contractual restrictions on it shall lapse as of the
Termination Date; (III) each performance-based equity award that you shall have
received shall also become fully vested, and shall therefore become
non-forfeitable, as of the end of the applicable performance period, to the
extent that it would have become vested on or before the first anniversary of
the Termination Date if your employment hereunder had continued through such
first anniversary (disregarding any exercise of negative discretion that is not
similarly applied to all senior executive participants); and (IV) any other
equity-based award shall also become fully vested, and shall therefore become
non-forfeitable, as of the Termination Date, to the extent that it would have
become vested on or before the first anniversary of the Termination Date if your
employment hereunder had continued through such first anniversary.

 

9



--------------------------------------------------------------------------------

 

(e) Other Terminations. If your employment hereunder terminates in circumstances
to which Sections 10(a)-(d) above do not apply, you will be entitled to receive,
as soon as reasonably practicable following the Termination Date, only (i) the
Accrued Obligations (other than the Pro-Rata Annual Bonus) and (ii) the benefits
described in Section 10(f). For avoidance of doubt, a voluntary termination by
you, on written notice to the Company, shall not be deemed to be a breach of
this Letter Agreement.

(f) All Terminations. On any termination of your employment hereunder:

(i) In the event of any termination of your employment hereunder, you shall be
under no obligation to seek other employment or otherwise mitigate the
obligations of any person or entity under this Letter Agreement, and there shall
be no offset against amounts or benefits due you under this Letter Agreement or
otherwise on account of any remuneration or other benefit that you earn or
receive after such termination. Any amounts due to you under this Section 10 are
considered to be reasonable by the Company and are not in the nature of a
penalty.

 

10



--------------------------------------------------------------------------------

 

(ii) You will be entitled to additional benefits (if any) in accordance with the
then-applicable terms of any applicable Company Arrangement (including, without
limitation, any bonus earned with respect to a previously completed period under
Section 4 above), provided that you hereby acknowledge and agree that, in
connection with any termination of your employment hereunder, you will not be
eligible to receive severance or termination benefits under any plan, policy,
program or practice of the Company, except as expressly contemplated by this
Letter Agreement or otherwise approved by the Board.

(iii) The value of unused Paid Time Off shall be determined based on the
quotient of (A) your annual Base Salary rate divided by (B) 250.

(iv) Each of you and the Company, upon reasonable request by the other, shall
provide reasonable post-termination assistance and cooperation to the other
party.

(v) There shall be no restrictions on your post-employment activities other than
those expressly set forth in this Letter Agreement, and the post-employment
restriction set forth in this Letter Agreement shall be enforceable only through
claims for equitable relief in accordance with Section 12(d) below and claims
for damages in accordance with Section 15(f) below.

(g) Definitions. For purposes of this Letter Agreement:

(i) “Cause.”

(A) “Cause” shall mean any of the following: (1) your conviction of, or plea of
guilty or nolo contendere to, a felony; (2) your commission of intentional acts
of gross misconduct (including, without limitation, theft, fraud, embezzlement
or dishonesty) that significantly impair the business of the Company or cause
significant damage to its property, reputation or business; (3) your willful
refusal to perform, or willful failure to use good faith efforts to perform,
material duties that remains uncured after 14 days reasonable written request
from the Board for cure; (4) your willful and material breach of any material
provision of the Company’s code of ethics, or of any other material policy
governing the conduct of its employees generally, that remains uncured after 14
days reasonable written request from the Board for cure; or (5) willful and
material breach of the Letter Agreement that remains uncured after 14 days
reasonable written request from the Board for cure.

 

11



--------------------------------------------------------------------------------

 

(B) Your employment hereunder may not be terminated for Cause unless and until
(1) written notice has been delivered to you by the Company which specifically
identifies the circumstances that the Company believes may constitute Cause,
(2) if the circumstances are capable of cure, you have failed to fully cure or
fully remedy the circumstances so identified within 14 calendar days after such
written notice is delivered to you, (3) the Board has convened a meeting for the
purpose of determining whether, in its judgment, Cause exists, at which you are
permitted to make a presentation and be represented by counsel, and (4) at least
two-thirds of the members of the Board, other than you, vote at, or after, the
conclusion of such meeting to terminate your employment for Cause. For avoidance
of doubt, any determination by the Board that Cause exists (or by you that Good
Reason exists) shall be subject to de novo review in arbitration pursuant to
Section 15(f).

(ii) “Company Arrangement” shall mean any plan, program, agreement, corporate
governance document, or arrangement of the Company or any of its affiliates
including without limitation, the arrangements set forth in Section 4, 11(c) and
15(e) of this Letter Agreement.

(iii) “Disability” shall mean your inability, due to physical or mental
incapacity, to substantially perform your duties and responsibilities under this
Letter Agreement for 180 days out of any 270 consecutive days.

(iv) “Good Reason” shall mean the occurrence of any of the following events
without either (x) your prior written consent or (y) full cure within 30 days
after you give written notice to the Company describing the event and requesting
cure:

(A) any material diminution in your authorities, titles or offices, or the
assignment to you of duties that materially impair your ability to perform the
duties normally assigned to the CEO of a corporation of the size and nature of
the Company, provided that your failure to be re-elected to the Board after
being nominated for election by the Company shall not constitute Good Reason;

(B) any change in the reporting structure so that you report to someone other
than the Board;

(C) any relocation of the Company’s principal office, or of your own principal
place of employment, to a location more than 50 miles from the existing
principal office or principal place of employment;

(D) any material breach by the Company, or any of its affiliates, of any
material obligation to you under this Letter Agreement; or

(E) any failure of the Company to obtain the assumption in writing of its
obligations to perform this Letter Agreement by any successor to all or
substantially all of the business and assets of the Company within 15 days after
any merger, consolidation, sale or similar transaction.

 

12



--------------------------------------------------------------------------------

 

(v) “Pro-Rata Annual Bonus” shall mean

(A) for purposes of Section 10(c) of this Agreement, a cash amount determined by
multiplying your Target Bonus for the year in which the Termination Date occurs
times a fraction, the numerator of which is the excess of 365 over the number of
days then remaining in the calendar year of termination, and the denominator of
which is 365, and

(B) for purposes of Sections 10(a) and 10(b) of this Agreement, a cash amount
equal to the product of (1) the lesser of (x) your Target Bonus for the year in
which the Termination Date occurs or (y) your “maximum award” earned under the
Compensation Committee resolutions that establish the negative discretion
approach under the 2007 Omnibus Incentive Plan (or its successor) for the year
of termination, determined based on actual performance during the entire year
and without regard to any discretionary adjustments that have the effect of
reducing the amount of such maximum award, and (2) a fraction, the numerator of
which is the excess of 365 over the number of days then remaining in the
calendar year of termination, and the denominator of which is 365.

(vi) The “Mutual Release Requirement” shall be deemed satisfied as follows:
(x) in the event that the Company delivers to you, promptly after your
Termination Date and in no event more than seven days after such date, a mutual
release of claims that is (1) substantially in the form attached hereto as
Exhibit A and (2) fully executed by the Company, then the Mutual Release
Requirement shall be deemed satisfied on the date, after such release has been
executed by you and returned to the Company, on which the seven day revocation
period specified in such release expires; and (y) in the event the Company has
not delivered such a signed mutual release of claims to you within seven days
after your Termination Date, then (unless the parties otherwise agree) the
Mutual Release Requirement shall be deemed satisfied on the eighth day after
your Termination Date.

11. Change in Control.

(a) (a) In the event of the termination of your employment within twenty-four
(24 ) months after a Change in Control (as defined below), either by the Company
without Cause or due to your resignation with Good Reason in accordance with the
provisions of Section 10(b), (i) each compensatory stock option (and any similar
award, such as a stock appreciation right) that you shall have received
(including, without limitation, the stock option described in Section 7(a))
shall become fully vested, and shall be exercisable until the earlier of the
second anniversary of the Termination Date and its maximum stated term;
(ii) each compensatory restricted stock award (and any similar award, such as a
phantom share award) that you shall have received (including, without
limitation, the restricted stock award described in Section 7(b)) shall become
fully vested as of the Termination Date, and all contractual restrictions on it
shall lapse as of the Termination Date; (iii) each unvested performance-based
equity award that you shall have received shall also become fully vested, and
shall therefore become non-forfeitable, as of the Termination Date to the extent
of the target number of shares subject to the award; and (iv) any other
equity-based award shall also become fully vested, and shall therefore become
non-forfeitable, as of the Termination Date. Notwithstanding the foregoing, if
any award referred to in the preceding sentence is not assumed, converted or
continued by the successor company (or, if applicable, the Company), then
immediately prior to the Change in Control all such awards shall become fully
vested and non-forfeitable; provided, however, that each unvested
performance-based equity awards shall become fully vested and non-forfeitable to
the extent of the target number of shares subject to the award.

 

13



--------------------------------------------------------------------------------

 

(b) For purposes of this Letter Agreement,

(i) “Change in Control” means the first to occur of any of the following events:

(A) Any Person or Group (as such terms are defined below) acquires stock of the
Company that, together with stock held by such Person or Group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company. However, if any Person or Group is considered to own more than 50%
of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same Person or Group is not
considered to cause a Change in Control. An increase in the percentage of stock
owned by any Person or Group as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this subsection. This paragraph applies only when there is
a transfer of stock of the Company (or issuance of stock of the Company) and
stock in the Company remains outstanding immediately after the transaction;

(B) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company. However, if any Person or Group is considered
to own 30% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Change in Control;

(C) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination either: (i) more than 50% of the
total fair market value of the stock of the corporation resulting from such
Business Combination (the “Surviving Corporation”) or the ultimate parent
corporation of the Surviving Corporation (the “Parent Corporation”) is
represented by stock of the Company that was outstanding immediately prior to
such Business Combination (or, if applicable, is represented by shares of the
Surviving Corporation or Parent Corporation into which stock of the Company was
converted pursuant to such Business Combination) or (ii) 50% or more of the
total voting power of Surviving Corporation or Parent Corporation is represented
by stock of the Company that was outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares of the Surviving
Corporation or Parent Corporation into which stock of the Company was converted
pursuant to such Business Combination);

 

14



--------------------------------------------------------------------------------

 

(D) During any twelve (12) month period a majority of the individuals who were
members of the Board at the beginning of such period (the “Incumbent Directors”)
are replaced, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director;

(E) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 50% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this paragraph as a result of a transfer to:

(1) A stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

(2) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(3) A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company; or

(4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (3) above.

For purposes of this subsection: the term “Person” shall mean an individual,
corporation, association, joint stock company, business trust or other similar
organization, partnership, limited liability company, joint venture, trust,
unincorporated organization or government or agency, instrumentality or
political subdivision thereof; and the term “Group” shall have the meaning set
forth in Treasury Regulation Section 1.409A-3(i)(5), or any successor thereto in
effect at the time a determination of whether a Change in Control has occurred
is being made.

(c) Effect of Golden Parachute Tax.

(i) If (w) the aggregate of payments, awards, benefits and distributions (or any
acceleration of any payments, awards, benefits or distributions) due to you,
under this Letter Agreement or under any other plan, program, agreement or
arrangement of the Company (or of any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities),
would, if received by you in full and valued under Section 280G of the Code,
constitute “parachute payments” as such term is defined in and under
Section 280G of the Code (collectively, “280G Benefits”), and if (x) such
aggregate would, if reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed pursuant to Section 4999 of the Code
(the “Excise Tax”) (all of which taxes shall in any case be solely your
responsibility), be less than the amount you would receive, after all taxes, if
you received aggregate 280G Benefits equal (as valued under Section 280G of the
Code) to only three (3) times your “base amount,” as defined in and under
Section 280G of the Code, less $1.00 (the “Safe Harbor Cap”), then (y) the cash
280G Benefits (other than cash benefits relating to the acceleration of equity
awards) that do not constitute “deferred compensation” for purposes of
Section 409A of the Code shall (to the extent that the reduction of such 280G
Benefits can achieve the intended result) be reduced, pro rata, or eliminated,
to the extent necessary so that the 280G Benefits received by you will not
constitute parachute payments; and (z) if elimination of the cash 280G Benefits
(other than cash benefits relating to the acceleration of equity awards) that do
not constitute such “deferred compensation” is insufficient to achieve the
intended result, then the remaining cash 280G Benefits (other than cash benefits
relating to the acceleration of equity awards) shall (to the extent that
reduction of all such 280G Benefits can achieve the intended result) be reduced
(on such pro rata or other basis as complies with Section 409A of the Code) or
eliminated to the extent necessary so that the 280G Benefits received by you
will not constitute parachute payments. If the reduction of the 280G Benefits
would not result in a greater after-tax result to you, no amounts payable to you
shall be reduced pursuant to this provision.

 

15



--------------------------------------------------------------------------------

 

(ii) All determinations required to be made under this Section shall be made by
the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and you within
fifteen (15) business days before any 280G Benefits are scheduled to be paid or
provided, or such earlier time as is requested by the Company. Notwithstanding
the foregoing, in the event (x) the Board shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (y) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (z) the Accounting Firm is
serving as accountant or auditor for the person(s) effecting the Change in
Control, the Board shall appoint another nationally recognized public accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees, costs and
expenses (including, but not limited to, the costs of retaining experts) of the
Accounting Firm shall be borne by the Company. If 280G Benefits are reduced to
the Safe Harbor Cap, or the Accounting Firm determines that no Excise Tax is
payable by you without any reduction, the Accounting Firm shall provide a
written opinion to you to such effect, that you are not required to report any
Excise Tax on your federal income tax return, and that the failure to report the
Excise Tax, if any, on your applicable federal income tax return will not result
in the imposition of a negligence or similar penalty. A reasonable determination
by the Accounting Firm shall be binding upon the Company and you (except as
provided in subparagraph (c)(iii) below).

 

16



--------------------------------------------------------------------------------

 

(iii) If it is established pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that 280G Benefits have been made to you or provided for
your benefit by the Company, which are in excess of the limitations provided in
this Section (referred to hereinafter as an “Excess Payment”), you shall repay
the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of your receipt of such Excess Payment until the date of
such repayment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section. In the event that it is determined (i) by the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS or
(ii) pursuant to a determination by a court, that an Underpayment has occurred,
the Company shall pay an amount equal to such Underpayment to you within ten
(10) days of such determination together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to you
until the date of payment. You shall cooperate, to the extent your expenses are
reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the IRS in connection with the
Excise Tax or the determination of the Excess Payment.

12. Covenants. In exchange for the remuneration outlined above, in addition to
providing service to the Company as set forth in this Letter Agreement, you
agree to the following covenants, provided that there has been no material
uncured breach by the Company of any of its payment obligations to you under
this Letter Agreement (after notice by you and reasonable opportunity by the
Company to cure such breach). For purposes of this Section 12, “Company” means
the Company and its subsidiaries.

(a) Confidentiality. Except as may be required by the lawful order of a court or
agency of competent jurisdiction or an investigation demand from a governmental
body or self-regulatory organization, or except to the extent that you have
express authorization from the Company, you agree to keep secret and
confidential indefinitely all Confidential Information as defined below
(including, without limitation, information regarding litigation and pending
litigation) concerning the Company which was acquired by or disclosed to you
during the course of your employment with the Company and not to disclose the
same, either directly or indirectly, to any other person, firm, or business
entity, or to use it in any way, other than in connection with carrying out your
duties for the Company or its affiliates. Nothing in the foregoing provisions of
this Section 12 shall be construed so as to prevent you from using, in
connection with your employment for yourself or an employer other than the
Company, knowledge that was acquired by you during the course of your employment
with the Company and which is generally known to persons of your experience in
other companies in the same industry (other than as a result of your direct or
indirect breach of this Letter Agreement). For purposes of this Section 12,
“Confidential Information” shall include information concerning the financial
data, strategic business plans, product development (or other proprietary
product data), customer lists, marketing plans and other proprietary and
confidential information relating to the business of the Company or its
customers, that, in any case, is not otherwise available to the public (other
than by your direct or indirect breach of the terms hereof). Upon termination of
your employment with the Company for any reason, you shall return all Company
property, including, without limitation, files, records, disks and any media
containing Confidential Information, including all copies thereto; provided,
however, that you shall be permitted to retain and use all personal files,
including any such files that are otherwise included on Company property (such
as on Company computers).

 

17



--------------------------------------------------------------------------------

 

(b) Non-Disparagement. Other than in connection with carrying out your duties
for the Company or its affiliates, you will refrain from making any statements
about the Company or their respective parents, subsidiaries, officers and
directors or employees that would disparage or reflect unfavorably upon the
image or reputation of such entity, officer, director or employee. The Company
also agrees that its officers and directors will use their reasonable best
efforts from making any statements about you that would disparage, or reflect
unfavorably upon, your image or reputation. Nothing in this provision prohibits
you or the Company from complying with applicable law, or responding truthfully
to a subpoena or an investigation demand of a governmental entity or
self-regulatory organization.

(c) Non-Competition and Non-Solicitation. For purposes of this Letter Agreement,
the term “Restricted Period” means the two-year period immediately following
your Termination Date during which the Company is not in material uncured breach
of its post-termination obligations to you under this Letter Agreement

(i) Non-Competition. You hereby acknowledge and agree that the Company is
engaged in a highly competitive business, and by virtue of your position and
responsibilities with the Company, and your access to Confidential Information,
engaging in any business worldwide which is directly or indirectly materially
competitive with the Company will cause the Company great and irreparable harm.
As a result, you further covenant that during your employment and during the
Restricted Period (as defined below), you will not, for yourself or on behalf of
any other person, partnership, company or corporation, directly or indirectly,
engage in, acquire any significant financial or beneficial interest in, be
employed by, participate materially in, own, manage, operate or control or be
materially connected with, in any relevant manner (whether as a principal,
partner, director, employee, consultant, independent contractor, agent or
otherwise, and whether or not for compensation) any entity that competes
materially with the business of the Company (after giving effect to the
Transaction and considering only business conducted by the Company during the
Term, or being actively planned by the Company as of your Termination Date) in
the United States of America. Notwithstanding the preceding sentence, you will
not be prohibited from being the passive owner, directly or indirectly, of less
than 2% of any publicly traded entity, whether or not such entity is in
competition with the Company.

 

18



--------------------------------------------------------------------------------

 

(ii) Non-Solicitation of Employees. You further covenant that during your
employment and during the Restricted Period, you will not personally, other than
in the course of performing your duties for the Company or its affiliates,
directly or indirectly (including, without limitation, by instructing others or
by taking other action reasonably expected to induce others), for your own
account or for the account of any other person, solicit for employment, hire, or
otherwise interfere with the relationship of the Company with, any person who is
an employee of, or a consultant to, the Company at the time of solicitation,
hiring or interference.

(iii) Non-Solicitation of Customers. You further covenant that during your
employment and during the Restricted Period, you will not personally, in
competition with the Company, directly or indirectly (including, without
limitation, by instructing others or by taking other action reasonably expected
to induce others), individually or on behalf of other persons solicit or seek to
do business with any entity which, as of the earlier of the Termination Date or
the date of solicitation, was a customer or a client of the Company or was, to
your knowledge, being actively solicited by the Company to be a customer or
client of the Company.

(d) Equitable Relief and Other Remedies. You acknowledge and agree that you have
carefully read and considered the covenants, obligations and agreements
contained in this Section 12, that said covenants, obligations and agreements
relate to special, unique and extraordinary matters, are necessary for the
reasonable and proper protection of the Company, that each is reasonable in
respect to subject matters, length of time and geographic area, and that a
breach, threatened breach or other violation of any of the terms of such
covenants, obligations or agreements will cause the Company irreparable injury
for which adequate remedies are not available at law. In recognition of this
fact, you agree that, in the event of such a breach or threatened breach, in
addition to the Company’s rights to cease the payments and benefits provided
under Sections 10 and 11 of this letter agreement (under the conditions
described therein) and any remedies at law, the Company, without posting any
bond, will be entitled to obtain, from any court of competent jurisdiction,
equitable relief in the form of specific performance, temporary restraining
order, a temporary or permanent injunction or any other similar equitable remedy
which may then be available.

(e) Reformation. If it is determined by a court of competent jurisdiction that
any restriction in this Section 12 is excessive in duration or scope or is
unreasonable or unenforceable under the law of that jurisdiction, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that jurisdiction.

(f) Survival of Provisions. Without effect as to the survival of other
provisions of this Letter Agreement intended to survive the termination or
expiration of your employment, and solely for the avoidance of doubt, the
obligations contained in this Section 12 will survive the termination or
expiration of your employment with the Company in accordance with their terms
and will be fully enforceable thereafter.

 

19



--------------------------------------------------------------------------------

 

13. Representations. By signing this Letter Agreement where indicated below, you
represent that you are not subject to any employment agreement or
non-competition agreement that would subject the Company or any of its
affiliates to any future liability or obligation to any third party as a result
of the execution of this Letter Agreement and your employment by the Company.

14. Legal Fees. The Company will pay (or reimburse you for) any legal fees and
costs you reasonably incur in connection with entering into this Letter
Agreement, promptly following your submission of one (or more) itemized
invoices, each accompanied by such additional “back-up” as the Company may
reasonably request.

15. Miscellaneous Provisions.

(a) The parties hereto hereby agree and acknowledge that the Company will be
responsible for all fees, expenses, costs and other obligations (including,
without limitation, any payment of compensation) incurred with respect to this
Letter Agreement

(b) No provision of this Letter Agreement may be amended, nor may application of
any of its provisions be waived, without the prior written consent of you and
the Company; such written consent to specifically identify the provision(s) of
this Letter Agreement that is (are) the subject of the amendment/waiver.

(c) This Letter Agreement may be executed in any number of counterparts which
together will constitute one agreement. Signatures delivered via facsimile
(including, without limitation, by e-mail) shall be effective for all purposes.

(d) This Letter Agreement will be binding on and inure to the benefit of our
respective successors and permitted assigns and, in your case, your heirs and
other legal representatives. The rights and obligations described in this Letter
Agreement may not be assigned by either party without the prior written consent
of the other party. In the event of your death or a judicial determination of
your incompetence, references in this Letter Agreement to you shall be deemed,
where appropriate, to refer to your beneficiaries, estate or other legal
representative(s).

(e) The Company shall, to the full extent permitted by law, indemnify and hold
you harmless from and against any liability, damage, claim or expense incurred
by reason of any act performed or omitted to be performed by you in connection
with your employment with, or services for, the Company, such indemnification to
include, without limitation, the advance payment of attorneys fees and other
expenses reasonably incurred by you in connection with defending, or otherwise
resolving, any claim based on any such act or omission. You shall be covered
under any directors’ and officers’ liability insurance policies maintained by or
for officers or directors of the Company on no less favorable a basis than that
applying to any of the Company’s officers or directors in general. Your coverage
under such policies shall continue during the Term, and for not less than six
years thereafter, at the highest level then in effect for any other present or
former officer or director of the Company.

 

20



--------------------------------------------------------------------------------

 

(f) Except to the extent otherwise provided in Section 12(d) with respect to
certain claims for equitable relief, all disputes arising under or related to
this Letter Agreement will be settled by arbitration under the Commercial
Arbitration Rules of the American Arbitration Association then in effect, such
arbitration to be held in the Louisville metropolitan area, as the sole and
exclusive remedy of either party. Any judgment on the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction.

(g) The Company may withhold from any amounts payable under this Letter
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(h) (A) It is intended that the payments and benefits provided pursuant to this
Letter Agreement be exempt from, or comply with, the requirements of
Section 409A of the Code. This Letter Agreement shall be construed, administered
and governed in a manner that effects such intent, and the Company shall not
take any action that would be inconsistent with such intent. Specifically, any
taxable benefits or payments provided under this Letter Agreement are intended
to be separate payments that qualify for the “short-term deferral” exception to
Section 409A of the Code to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for one or more of the separation pay
exceptions to Section 409A of the Code, to the maximum extent possible. To the
extent that none of these exceptions (or any other available exception) applies,
then notwithstanding anything contained herein to the contrary, and to the
extent required to comply with Section 409A of the Code, (x) the date of your
“separation from service” within the meaning of Section 409A of the Code shall
be your Termination Date, and (y) if you are a “specified employee,” as
determined under the Company’s policy for identifying specified employees on
your Termination Date, then all amounts due under this Plan that constitute a
“deferral of compensation” within the meaning of Section 409A of the Code, that
are provided as a result your separation from service, and that would otherwise
be paid or provided during the first six months following your Termination Date,
shall be accumulated through and paid or provided on the first business day that
is more than six months after your Termination Date (or, if you die during such
six-month period, within 90 days after your death).

(B) With regard to any provision of this Letter Agreement that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code: (x) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (y) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (z) such payments shall be made on or before the last day of the your
taxable year following the taxable year in which the expense is occurred, or
such earlier date as required hereunder.

(i) Notwithstanding any provision in this Letter Agreement to the contrary, any
portion of the payments and benefits provided under this Letter Agreement, as
well as any other payments and benefits which you receive after the Start Date
pursuant to any other Company plan or other arrangement, shall be subject to
forfeiture or repayment to the extent required to comply with the Dodd-Frank
Wall Street Reform and Consumer Protection Act or any rules or regulations
issued by the Securities and Exchange Commission rule or applicable securities
exchange.

 

21



--------------------------------------------------------------------------------

 

(j) All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, by courier service, or five days
after deposit in the U.S. mail, postage prepaid, for delivery as registered or
certified mail, addressed (in the case of you and the Company) to the address
set forth below or to such other address as may hereafter be designated by like
notice. Notice not delivered to you or the Company in person will be sent as
follows:

If to you, to your principal home address as is maintained in the Company’s
records, with a copy to you, during the Term, at your principal office in
Louisville, and a copy to:

MORRISON COHEN, LLP

909 THIRD AVENUE

NEW YORK, NY 10022-4784

ATTENTION: ROBERT M. SEDGWICK, ESQ.

If to the Company, to:

PHARMERICA CORPORATION

1901 CAMPUS PLACE

LOUISVILLE, KY 40299

ATTENTION: GENERAL COUNSEL

(k) This Letter Agreement will be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware without reference to rules
relating to conflict of laws.

(l) This Letter Agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral (including any term sheet) among the
parties with respect to the subject matter hereof; provided, however, that
nothing in this Letter Agreement shall operate to waive rights and entitlements
that have been granted, vested and/or accrued to you under any Company
Arrangement as of the Start Date. In the event of any inconsistency between the
provisions of this Letter Agreement and the provisions of any other Company
Arrangement, the provisions of this Letter Agreement shall, at your election,
control.

(m) The headings of the Sections and sub-sections contained in this Letter
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Letter Agreement.

 

22



--------------------------------------------------------------------------------

 

If this Letter Agreement correctly reflects your understanding, please sign and
return one copy to the Company.

 

PHARMERICA CORPORATION By:  

 

Name:   Title:  

The above Letter Agreement accurately reflects our understanding, and I hereby
confirm my agreement to the same.

 

Dated:  

 

   

 

      GREGORY WEISHAR

 

23



--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF MUTUAL RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided to Gregory Weishar
(“Executive”) in connection with the termination of his employment, as set forth
in that certain Letter Agreement between PharMerica Corporation (the “Company”)
and Executive dated                     , 2010 (the “Employment Agreement”),
which are conditioned on Executive signing this Release of Claims and to which
Executive is not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Executive does hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and
each of its past or present subsidiaries and affiliates, its and their past or
present officers, directors, stockholders, employees and agents, their
respective successors and assigns, heirs, executors and administrators, the
pension and employee benefit plans of the Company, or of its past or present
subsidiaries or affiliates, and the past or present trustees, administrators,
agents, or employees of the pension and employee benefit plans (hereinafter
collectively included within the term the “Company”), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of actions,
suits, debts, claims and demands whatsoever in law or in equity, which Executive
ever had, now have, or hereafter may have, or which Executive’s heirs, executors
or administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of Executive’s employment with the Company to the
date of this Release of Claims that arises from, or relates in any way to,
Executive’s employment relationship and/or the termination of Executive’s
employment relationship with the Company, including but not limited to, any such
claims which have been asserted, could have been asserted, or could be asserted
now or in the future under any federal, state or local laws, including any
claims under the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., as amended,
Title VII of the Civil Rights Act of 1964, 42 USC §§ 2000e et seq., as amended,
the Civil Rights Act of 1991, 2 USC §§ 60 et seq., as applicable, the Age
Discrimination in Employment Act of 1967, 29 USC §§ 621 et seq., as amended (
“ADEA”), the Americans with Disabilities Act, 29 USC §§ 706 et seq., and the
Employee Retirement Income Security Act of 1974, 29 USC §§ 301 et seq., as
amended, any contracts between the Company and Executive and any common law
claims now or hereafter recognized and all claims for counsel fees and costs;
provided, however, that this Release of Claims shall not apply to any
entitlements arising under, or preserved by, Section 10 of the Employment
Agreement and provided, further, that this Release of Claims shall not apply to
any claims Executive may have as a holder of securities of the Company so long
as Executive is not the moving, initiating or lead party or that are based on
criminal acts by any of the releasees.

The Executive expressly waives all rights afforded by any statute that expressly
limits the effect of a release with respect to unknown claims. The Executive
acknowledges the significance of this release of unknown claims and the waiver
of statutory protection against a release of unknown claims which provides that
a general release does not extend to claims that the Executive does not know or
suspect to exist in his favor at the time of executing the release, which if
known by it may have materially affected his settlement with the Company.

 

24



--------------------------------------------------------------------------------

 

The Executive acknowledges that the restrictive covenants contained in
Section 12 of the Employment Agreement will survive the termination of his
employment to the extent set forth therein. The Executive affirms that those
restrictive covenants are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions and that he will abide by those restrictions.

In signing this Release of Claims, Executive acknowledges his understanding that
he may not sign it prior to the termination of his employment under the
Employment Agreement, but that he may consider the terms of this Release of
Claims for up to twenty-one (21) days (or such longer period as may be required
by law) from the date Executive’s employment with the Company under the
Employment Agreement terminates. Executive also acknowledges that he is advised
by the Company and its subsidiaries and other affiliates to seek the advice of
an attorney prior to signing this Release of Claims; that Executive has had
sufficient time to consider this Release of Claims and to consult with an
attorney, if he wished to do so, or to consult with any other person of his
choosing before signing; and that he is signing this Release of Claims
voluntarily and with a full understanding of its terms. Executive further
acknowledge that, in signing this Release of Claims, he has not relied on any
promises or representations, express or implied, that are not set forth
expressly in the Employment Agreement. Executive understands that he may revoke
this Release of Claims at any time within seven (7) days of the date of his
signing by written notice to the Company and that this Release of Claims will
take effect only upon the expiration of such seven-day revocation period and
only if Executive has not timely revoked it.

In further consideration of Executive’s execution of this Release and other
consideration provided to the Company by Executive pursuant to the Employment
Agreement, the Company hereby executes this Release and does hereby REMISE,
RELEASE, AND FOREVER DISCHARGE Executive and his successors and assigns, heirs,
executors and administrators (hereinafter collectively included within the term
“Executive”), acting in any capacity whatsoever, of and from any and all manner
of actions and causes of actions, suits, debts, claims and demands whatsoever in
law or in equity, which they ever had, now have, or hereafter may have, by
reason of any matter, cause or thing whatsoever from the beginning of
Executive’s employment with the Company to the date of this Release that arises
from, or relates in any way to, Executive’s employment relationship with the
Company or the termination thereof, including but not limited to, any such
claims which have been asserted, could have been asserted, or could be asserted
now or in the future under any federal, state or local laws, any such claims
that are based on contracts between the Company and Executive and any such
claims that are now or hereafter recognized under the common law and any such
claims for counsel fees and costs, but in no event shall this release apply to
any claim based on any criminal act by Executive or on any act of Executive
wholly outside the scope of his duties and employment.

 

25



--------------------------------------------------------------------------------

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

PHARMERICA CORPORATION By:  

 

Name:   Title:  

Intending to be legally bound, Executive has signed this Release under seal as
of the date written below.

 

Signature:  

 

Name (please print): Gregory Weishar

Date Signed:  

 

 

26